52 So. 3d 876 (2011)
Patrick RUSSO, Janice Russo, Individually and on Behalf of Their Minor Child Patrick R. Russo and Ashley Russo and Russell Russo
v.
Dr. Steven KRAUS.
In re Medical Review Panel Claim of Janice Russo.
No. 2010-C-2463.
Supreme Court of Louisiana.
January 28, 2011.


*877 ORDER

Writ granted. In light of the defendants' stipulation to the latency of Janice Russo's disease and this Court's prior findings concerning the existence of a medical malpractice insurance crisis in the 1970s, the Court of Appeal erred in reversing the District Court's judgment and remanding this matter for a Sibley v. Board of Supervisors of Louisiana State University, 477 So. 2d 1094 (La. 1985), hearing on these issues. See Crier v. Whitecloud, 496 So. 2d 305, 308-09 (La.1986); see also, Branch v. Willis-Knighton Medical Center, 92-3086, pp. 9-10 (La.4/28/94), 636 So. 2d 211, 215, overruled on other grounds in David v. Our Lady of the Lake Hospital, 02-2675 (La.07/02/03), 849 So. 2d 38. Accordingly, the judgment of the Court of Appeal is hereby reversed, and the judgment of the District Court is hereby reinstated.
JOHNSON and WEIMER, JJ., would deny.